
	
		II
		110th CONGRESS
		1st Session
		S. 1353
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2007
			Mr. Wyden (for himself
			 and Mr. Brownback) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To nullify the determinations of the Copyright Royalty
		  Judges with respect to webcasting, to modify the basis for making such a
		  determination, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Internet Radio Equality Act of
			 2007.
		2.Nullification of
			 decision of copyright royalty judgesThe March 2, 2007, Determination of Rates
			 and Terms of the United States Copyright Royalty Judges regarding rates and
			 terms for the digital performance of sound recordings and ephemeral recordings,
			 including that determination as modified by the April 17, 2007, Order Denying
			 Motions for Rehearing and any subsequent modification to that determination by
			 the Copyright Royalty Judges that is published in the Federal Register and the
			 April 23, 2007, Final Determination of Rates and Terms of the United States
			 Copyright Royalty Judges regarding rates and terms for the digital performance
			 of sound recordings and ephemeral recordings and any subsequent modification to
			 that determination by the Copyright Royalty Judges that is published in the
			 Federal Register, are not effective, and shall be deemed never to have been
			 effective.
		3.Computation of
			 royalty fees for commercial Internet radio services offering digital
			 performances of sound recordings
			(a)Standard for
			 determining rates and termsSection 114(f)(2)(B) of title 17,
			 United States Code, is amended by striking Such rates and terms shall
			 distinguish and all that follows through the end of clause (ii) and
			 inserting the following: The Copyright Royalty Judges shall establish
			 rates and terms in accordance with the objectives set forth in section
			 801(b)(1). Such rates and terms may include a minimum annual royalty of not
			 more than $500 for each provider of services that are subject to such rates and
			 terms, which shall be the only minimum royalty fee and shall be assessed only
			 once annually to that provider..
			(b)Transition
			 ruleExcept for services covered by section 118 of title 17,
			 United States Code, each provider of digital audio transmissions that otherwise
			 would have been subject to the rates and terms of the determination of the
			 Copyright Royalty Judges made ineffective by section 2 of this Act shall
			 instead pay royalties for each year of the 5-year period beginning on January
			 1, 2006, at 1 of the following rates, as selected by the provider for that
			 year:
				(1)0.33 cents per
			 hour of sound recordings transmitted to a single listener.
				(2)7.5 percent of
			 the revenues received by the provider during that year that are directly
			 related to the provider's digital transmissions of sound recordings.
				4.Computation of
			 royalty fees for noncommercial stations offering digital performances of sound
			 recordings
			(a)Amendments to
			 section 118 of title 17, United States CodeSection 118 of title
			 17, United States Code, is amended—
				(1)in subsection
			 (b), in the matter preceding paragraph (1), by striking and published
			 pictorial and inserting , sound recordings, and published
			 pictorial;
				(2)in subsection
			 (c)—
					(A)in the matter
			 preceding paragraph (1), by striking and published pictorial and
			 inserting , sound recordings, and published pictorial;
			 and
					(B)in paragraph (1),
			 by inserting or nonprofit institution or organization after
			 broadcast station; and
					(3)in subsection
			 (f), by striking paragraph (2) and inserting paragraph
			 (1) or (2).
				(b)Transition
			 rules
				(1)In
			 generalExcept as provided under paragraph (2), for each calendar
			 year (or portion thereof) beginning after December 31, 2004, until an
			 applicable voluntary license agreement is filed with the Copyright Royalty
			 Judges under section 118 of title 17, United States Code (as amended by
			 subsection (a) of this section), or an applicable determination is issued by
			 the Copyright Royalty Judges under section 118 of such title (as so amended)
			 —
					(A)except as
			 provided under subparagraphs (B) and (C), the annual royalty that a public
			 broadcast entity shall pay to owners of copyrights in sound recordings for the
			 uses provided under section 118(c) of such title (as so amended) shall be an
			 amount equal to 1.05 times the amount paid by that entity (or in the case of a
			 group of related entities, the fees paid by such group) under section 114(f)(2)
			 of title 17, United States Code, for such uses during the calendar year ending
			 December 31, 2004;
					(B)the annual
			 royalty that a public broadcasting entity that is a noncommercial webcaster and
			 did not owe royalties under section 114(f)(2) of title 17, United States Code,
			 during the calendar year ending December 31, 2004, shall pay to owners of
			 copyrights in sound recordings for the uses provided under section 118(c) of
			 such title (as so amended) shall be the amount that would have been owed under
			 the agreement entered into under section 114(f)(5) of that title for such uses
			 applicable to noncommercial webcasters as in effect during calendar year 2004;
			 and
					(C)the annual
			 royalty that public broadcasting entities constituting National Public Radio,
			 Inc., its member stations and public radio stations qualified to receive
			 funding from the Corporation for Public Broadcasting, shall collectively pay to
			 owners of copyrights in sound recordings for the uses provided under section
			 118(c) of such title (as so amended) shall be an amount equal to 1.05 times the
			 amount paid on the behalf of these entities under section 114(f)(2) of title
			 17, United States Code, for such uses during the calendar year ending December
			 31, 2004.
					(2)LimitationNo
			 entity shall be required under paragraph (1)(A) or (B) to pay more than $5,000
			 for any calendar year.
				5.Credit of
			 Royalty FeesAny royalties
			 received under the March 2, 2007, Determination of Rates and Terms of the
			 United States Copyright Royalty Judges regarding rates and terms for the
			 digital performance of sound recordings and ephemeral recordings, including
			 that determination as modified by the April 17, 2007, Order Denying Motions for
			 Rehearing and any subsequent modification to that determination by the
			 Copyright Royalty Judges that is published in the Federal Register and the
			 April 23, 2007, Final Determination of Rates and Terms of the United States
			 Copyright Royalty Judges regarding rates and terms for the digital performance
			 of sound recordings and ephemeral recordings and any subsequent modification to
			 that determination by the Copyright Royalty Judges that is published in the
			 Federal Register shall be credited against royalties required to be paid under
			 section 3 or 4 of this Act.
		
